DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/621,268 filed December 11, 2019. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an add-on unit comprising an electrically conductive material and a coating on at least one surface of the electrically conductive material on a part of that surface, where the coating comprises ferroelectric and/or piezoelectric and/or pyroelectric material which has a non-centrosymmetric crystal structure resulting in a creation of polarizing effect within at least one of the electrically conductive material and the coating when affected to an electric field occurring when the add-on unit is connected to the power supply cord or to the signal cord of the electric device. Claims 2-20 are also allowed base don their dependency from claim 1. 
Claim 21 is allowed because none of the prior art either alone or in combination discloses a method of creating and feeding spin polarized current to an electric device by an add-on unit comprises: manufacturing an add-on unit by coating an electrically conductive material with a coating concerning at least a part of a surface of the electrically conductive material where the coating comprises ferroelectric and/or piezoelectric and/or pyroelectric material which has a non-centrosymmetric crystal structure resulting in a creation of polarizing effect within at least one of the electrically conductive material and the coating when affected to an electric field occurring when the add-on unit is connected to the power supply cord or to the signal cord of the electric device; and connecting the add-on unit electrically to a signal input cord or to a power supply cord of the electric device in order to create and feed spin-polarized electric current to the electric device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gibertini (Pre-Grant Publication 2016/0087129)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818    


/DAVID VU/Primary Examiner, Art Unit 2818